DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawai (JP 02008256979A).

With respect to claim 1, Sawai discloses a light source device comprising: a first solid-state light source array emitting a first color light (see 5B to the left of the optical axis combiner 3B, 4B, and 17 in fig.14a); a second solid-state light source array emitting 

With respect to claim  3, Sawai discloses  the light source device according to claim 1, wherein the first solid-state light source array is a blue solid-state light source array including a blue laser diode emitting blue light as the first color light (see 5B), the second solid-state light source array is a green solid-state light source array including a green laser diode emitting green light as the second color light, and includes first and second green solid-state light source arrays (see the two 5G arrays of 32), and the third solid-state light source array is a red solid-state light source array including a red laser diode emitting red light as the third color light, and includes first and second red solid-state light source arrays (see the two 5R arrays of 31).

With respect to claim 13, Sawai discloses a projection display apparatus comprising: a light source device according to claim 1; an image light generating part (10 in fig.1) modulating light obtained by the light source device based on an image signal to generate image light; and a projection optical system (12 in fig.1) magnifying and projecting the image light generated by the image light generating part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai (JP 02008256979A) in view of Yamagishi (United States Patent Application Publication 2010/0171935 A1).

With respect to claim 2, Sawai discloses the light source device according to claim 1, further comprising cooling mechanisms each of which is disposed adjacent to each of the first to third solid-state light source arrays (see 31 and 32, figs.14), but does not disclose further comprising a Peltier element for cooling disposed adjacent to the third solid-state light source.
Yamagishi discloses a Peltier element (42 in fig.4) for cooling disposed adjacent to the third solid-state light source (31R in fig.4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source device of Sawai with the teaching of Yamagishi so that a Peltier element for cooling disposed adjacent to the third solid-state light source to enhance the efficiency of the third light source.

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Examiner, Art Unit 2882